Numerex Contact: Rick Flynt 770 615-1387 Numerex IR Contact: Seth Potter 646-277-1230 Exhibit 99.1 Press Release For Immediate Release Numerex Completes Omnilink Acquisition ATLANTA, GA (May 6, 2014) – Numerex Corp (NASDAQ:NMRX) a leading provider of on-demand and interactive machine-to-machine (M2M) enterprise solutions announced today that it has completed the previously announced acquisition of Omnilink Systems Inc., an award-winning M2M company providing reliable and intuitive tracking and monitoring solutions to businesses, consumers, and government agencies. This acquisition will enable Numerex® to expand its position in the fast-growing security and safety, tracking and monitoring market segments. The purchase price was $37.5 million in cash, subject to the adjustments set forth in the merger agreement. The transaction was funded through cash-on-hand and a $25 million term loan provided by Silicon Valley Bank. The transaction is expected to be accretive to the Company’s non-GAAP earnings per share in 2014 and beyond, and to significantly improve its competitive position, while enabling a number of synergistic growth opportunities in the commercial, government, and consumer markets. About Omnilink Track and monitor people and things brilliantly with the world’s most reliable and intuitive solutions, powered by Omnilink.Omnilink’s award-winning M2M platform connects hardware, networks, software, and support services to bring end-to-end solutions to life. Since 2004, global brands, U.S. government agencies, businesses, and consumers have used Omnilink to monitor the location, safety, and condition of vehicles, assets, offenders, loved ones, fleets, employees and more. For more information, visit www.Omnilink.com. About Numerex Numerex Corp. (NASDAQ: NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions. The Company provides its technology and services throughits integrated M2M horizontal platforms, which are generallysoldon a subscription basis. The Company offers Numerex DNA® that may include hardware and smartDevices, cellular and satelliteNetworkservices, and software Applicationsthat are delivered through Numerex FAST® (Foundation Application Software Technology). The Company also provides business services to enable the development of efficient, reliable, and secure solutions while accelerating deployment. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability and around-the-clock support of its customers' M2M solutions. For additional information, please visitwww.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: the risks and uncertainties related to our ability to successfully integrate the operations, products and employees of Omnilink; the effect of the merger on relationships with customers, vendors and lenders; our inability to capture greater recurring subscription revenues; the risks that a substantial portion of revenues derived fromcontracts may be terminatedat any time; the risks that our strategic suppliers materially change or disrupt the flow of products or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances, partnerships and/or wireless network operators will not yield substantial revenues; changes in financial and capital markets, and the inability to raise growth capital; the inability to attain revenue and earnings growth; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; disruption in key supplier relationships and/or related services; and extent and timing of technological changes. Numerex SEC reports identify additional factors that can affect forward-looking statements. © 2014 Numerex Corp. All rights reserved. Numerex, the Numerex logo and all other marks contained herein are trademarks of Numerex Corp. and/or Numerex-affiliated companies. All other marks contained herein are the property of their respective owners. ###
